DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary compartment and the secondary compartment are longitudinally aligned as recited in claims 1 and 11, the coupling opening as recited in claims 1 and 11, the mud tank as recited in claims 2 and 12 and valve associated with the first tank as recited in claims 4-5 and 14-15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claims 1 and 11. 
Claims 1 and 11 recite “separating…based on density separating” in clam 1, line 5 and claim 11, line 6. 
Claims 1 and 11 recite “transferring…based on the separating” in clam 1, line 7 and claim 11, lines 7-8. It is unclear what is meant by “transferring…based on the separating” and the specification does not provide further clarification. In interest of advancing prosecution, it is interpreted that the limitation is met as long as there is a transferring step. 
Claims 1 and 11 recite “creating a vortex….based on the transferring of the wastewater…” in clam 1, lines 12-13 and claim 11, lines 14-15.  It is unclear what is meant by “creating a vortex….based on the transferring of the wastewater…” and the specification does not provide further clarification. If there is a centrifugal unit then a vortex will be created regardless of what is transferred. In interest of advancing prosecution, it is interpreted that the limitation is met as long as there is a vortex or a centrifugal unit. 
 Claims 1 and 11 recite “transferring…based on the coagulating” in clam 1, line 23 and claim 11, lines 26-27.   It is unclear what is meant by “transferring…based on the coagulating” and the specification does not provide further clarification.  In interest of advancing prosecution, it is interpreted that the limitation is met as long as there is a transferring step.
Claims 1 and 11 recite “digesting…based on the transferring of the wastewater…” in clam 1, line 25 and claim 11, line 31.   It is unclear what is meant by “digesting…based on the transferring of the wastewater…” and the specification does not provide further clarification.  If there is a digester then digesting will occur regardless of what is transferred. In interest of advancing prosecution, it is interpreted that the limitation is met as long as there a digester or digesting step. 
Claims 1 and 11 recite “transferring…based on the digesting;” in clam 1, line 28 and claim 11, lines 33-34.   It is unclear what is meant by “transferring…based on the digesting” and the specification does not provide further clarification.  In interest of advancing prosecution, it is interpreted that the limitation is met as long as there is a transferring step.
Claims 1 and 11 recite “nutrient removal unit is configured for…filtering…the at least one compound based on the transferring of the wastewater” in clam 1, line 30 and claim 11, lines 37-
Claims 1 and 11 recite “disinfecting…based on the transferring of the wastewater” in clam 1, line 34 and claim 11, lines 37-38.   It is unclear what is meant by “disinfecting…based on the transferring of the wastewater”; the specification states that wastewater may be chlorinated and sterilized in UVC to remove disinfectants from the wastewater (see pg. 30, lines 10-20 of Applicant’s specification). Additionally disinfecting the water will depend on the contaminant in the water. In interest of advancing prosecution, the limitation is met as long as there is a disinfecting step or disinfecting unit. 
Claims 1 and 11 recite “storing…based on the disinfecting” in clam 1, lines 36-37 and claim 11, line 44.   It is unclear what is meant by “storing…based on the disinfecting” and the specification does not provide further clarification. In interest of advancing prosecution, it is interpreted that the limitation is met as long as there is a storing step. 
Claims 1 and 11 recite “the primary compartment and the secondary compartment are longitudinally aligned” in claim 1, line and claim 11, line. It is not clear what is meant by “longitudinally aligned” and the specification does not provide further clarification. Are the primary and secondary compartments aligned from left to right or top to bottom? In interest of advancing prosecution, it is interpreted that longitudinally aligned refers to left and right alignment. 
Claims 1 and 11 recite “thermal hydrolysis unit…configured for coagulating” in claim 1, lines 8-9 and claim 11, lines 9-10. Thermal hydrolysis is known in the art for applying high temperature and high pressure however the claims do not require any heating or change in 
Claims 4 and 14 recite “moderating the discharge rate…through a valve based on the receiving” in claim 4, line 5 and claim 14, line 4. It is unclear what is meant by “moderating the discharge rate…through a valve based on the receiving” and the specification does not provide further clarification. Additionally, “moderating” is defined as “to lessen the intensity or extremeness of”, is the discharge rate reduced or decreased? In interest of advancing prosecution, the limitation is met as long as the discharge rate is moderated (reduced or decreased). 
Claims 5 and 15 recite “controlling…based on a quantity of at least one of the sludge” in claim 5, line 2 and claim 15, line 2. It is unclear what is meant by “controlling…based on a quantity of at least one of the sludge” and the specification does not provide further clarification. The claim is further indefinite because it is not clear what the quantity is limited to therefore it is not clear how the system is controlled. In interest of advancing prosecution, the limitation is met as long as there is any quantity controlled from the discharge. 
Claims 7 and 17 recite “storing…based on the depressurizing” in claim 7, line 4 and claim 17, line 4. It is unclear what is meant by “storing…based on the depressurizing” and the specification does not provide further clarification. In interest of advancing prosecution, the limitation is met as long as there is a depressurizing step. 
Claims 9 and 19 recite “sieving…based on the receiving” in claim 9, lines 1-3 and claim 19, lines 2-3. It is unclear what is meant by “sieving…based on the receiving” and the specification does not provide further clarification. In interest of advancing prosecution, the limitation is met as long as there is a sieving unit. 
 Claims 9 and 19 recite “transferring…based on the sieving” in claim 9, lines 3-4 and claim 19, lines 3-4. It is unclear what is meant by “transferring…based on the sieving” and the specification does not provide further clarification. In interest of advancing prosecution, it is interpreted that the limitation is met as long as there is a transferring step.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against	
Claims 1-3, 9, 11-13 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh (US 2021/0147274) in view of Maness (USPN 5,124,034) and further in view of Ramirez (USPN 4,031,006) and by evidence of Lane (US 2003/0116506). 
Regarding claims 1 and 11, Cavanaugh teaches an apparatus (see Fig. 1) and method for facilitating purification of sludge and tailing (sludge) (see ¶20), the apparatus comprising: a sedimentation unit (bar screens/grit removal) (see ¶19) (see Fig. 1) configured for: receiving at least one of sludge (sludge) (see ¶19) and tailing in a first tank (tank) (see Fig. 1); separating wastewater from at least one of the sludge and the tailing based on density separation (dense material settle on the bottom) (see¶19); and transferring the wastewater from the first tank to a second tank based on the separating (wastewater flows to a large settling tank) (see ¶19) (see Fig. 1), a digesting unit (aeration basin or tanks) (see ¶19) (see annotated Fig. 1), wherein the digesting unit is configured for: digesting at least one macromolecule of the wastewater into at least one compound based on the transferring of the wastewater from the second tank to the third tank (aeration process further treat) (see ¶19); and transferring the wastewater from the third tank to a fourth tank based on the digesting (wastewater flows to secondary clarification) (see ¶19) (see Fig. 1); a nutrient removal unit (tertiary filters) (see Fig. 1) operationally coupled with the digesting unit (see Fig. 1), wherein the nutrient removal unit is configured for: filtering the wastewater from the at least one compound based on the transferring of the wastewater from the third tank to the fourth tank (the filter will inherently remove at least one compound); and transferring the wastewater from the fourth tank to a fifth tank (see Fig. 1); and a reservoir unit (see annotated Fig. 1) operationally coupled with the nutrient removal unit, wherein the reservoir unit is configured for: disinfecting (UV disinfection) the wastewater based on the transferring of the wastewater from the fourth tank to the fifth tank (see annotated Fig. 1); and storing the wastewater in the fifth tank based on the disinfecting (the UV unit is associated with a tank therefore will store) (see Fig. 1).





    PNG
    media_image1.png
    573
    898
    media_image1.png
    Greyscale

	Cavanaugh does not teach wherein the second tank comprises a primary compartment and a secondary compartment, wherein the primary compartment and the secondary compartment are longitudinally aligned, wherein the primary compartment is fluidly coupled with the secondary compartment using a coupling opening; a centrifugal unit operationally coupled with the sedimentation unit, wherein the centrifugal unit is configured for creating a vortex in the wastewater based on the transferring of the wastewater from the first tank to the second tank, wherein the transferring comprises dispensing of the wastewater from a plurality of outlets associated with the first tank corresponding to a plurality of flow pressures for creating a centrifugal effect in wastewater in the primary compartment, wherein the creating of the vortex comprises flowing of the wastewater from the primary compartment to the secondary compartment though the coupling opening, wherein the vortex separates at least one first impurity from the wastewater; a thermal hydrolysis unit operationally coupled with the centrifugal unit, 
	In a related field of endeavor, Maness teaches liquid purification systems (see Entire Abstract) comprises a primary compartment (Fig. 1, flocculator unit 4; see C5/L1-2) and a secondary compartment (Fig. 1, clarifier unit 6; see C5/L1-2), wherein the primary compartment and the secondary compartment are longitudinally aligned (see Figs. 1-2), wherein the primary compartment is fluidly coupled with the secondary compartment using a coupling opening (Fig. 1, slot 43; see C5/L34-37); a centrifugal unit (the combination of the flocculator unit and clarifier unit is the centrifugal unit), wherein the centrifugal unit is configured for creating a vortex (the tangential inlet of Maness will create a vortex by evidence of Lane) (Lane, see ¶7) in the wastewater based on the transferring of the wastewater, wherein the transferring comprises dispensing of the wastewater from a plurality of outlets (Fig. 3, first inlet 6 and second inlet 28; see C6/L38-45) corresponding to a plurality of flow pressures (multiple inputs at different size inputs will have different pressures) (see C2/L39-48) (see Fig. 3) for creating a centrifugal effect in wastewater in the primary compartment, wherein the creating of the vortex comprises flowing of the wastewater from the primary compartment to the secondary compartment though the coupling opening (partially clarified effluent is transferred from the flocculator unit to the clarifier unit) (see C5/L34-40) (see Fig. 1), wherein the vortex separates at least one first impurity from the wastewater.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the primary clarifier (second tank) of Cavanaugh with the flocculator and clarifier units (centrifugal unit) of Maness for discharging from the centrifuge (second tank) to a downstream tank (third tank) because it provides the benefit of an improved purification system of a two conjoined vessel type that performs mixing, internal and external solids recirculation, 
	The combination of references does not teach a thermal hydrolysis unit operationally coupled with the centrifugal unit, wherein the thermal hydrolysis unit is configured for: coagulating at least one second impurity of the wastewater using a plurality of coagulants; and transferring the wastewater from the second tank to a third tank based on the coagulating; said digesting unit operationally coupled with the thermal hydrolysis unit.
	In a related field of endeavor, Ramirez teaches a vortex coagulation means (see Entire Abstract) a thermal hydrolysis unit operationally coupled with the centrifugal unit (the thermal hydrolysis unit is a part of chamber 12 (centrifuge)), wherein the thermal hydrolysis unit is configured for: coagulating at least one second impurity of the wastewater using a plurality of coagulants (ionic species can be coagulating, ionic species include alum, ferric sulfate, sulfuric acid, calcium hydroxide a monovalent salt, a polyvalent salt and combinations of these); and transferring the wastewater from the second tank to a third tank based on the coagulating (wastewater is transferred from chamber 12 for further treatment) (see Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the centrifuge of Cavanaugh (as modified by Maness) by incorporating the plurality of coagulants to the centrifuge as disclosed of Ramirez because it is the simple addition of known elements to a known centrifuge device obviously resulting in coagulating impurities with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). The combination of Cavanaugh and Ramirez teaches said digesting unit operationally coupled with the thermal hydrolysis unit (provided by the plurality of coagulants). 


	 Cavanaugh and Maness do not teach transferring the mud from the first tank to a mud tank; extracting the wastewater and from the mud in the mud tank; and transferring the wastewater from the mud tank to the second tank.
	Ramirez teaches transferring the mud from the first tank to a mud tank (Fig. 4, flotation tank 52; see C8/L20-25); extracting the wastewater and from the mud in the mud tank (agglomerates may float to the surface of the wastewater for removal) (see C8/L25-32); and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Cavanaugh by incorporating the flotation tank (mud tank) of Ramirez for directing floating material from the grit separator (sedimentation unit) to the flotation tank (mud tank) and directing material from the flotation tank (mud tank) to the centrifuge because it provides the benefit of subsequent flotation and removal of agglomerates (Ramirez, see C1/L30-35).
	Regarding claims 3 and 13, Cavanaugh, Maness and Ramirez teach the method of claim 1 and the apparatus of claim 11, wherein the sedimentation unit is further configured for: removing at least one float from at least one of the sludge and the tailing, wherein the at least one float suspends in at least one of the sludge and the tailing in the first tank (suspended solids and organic material are removed from the grit separator) (Cavanaugh, see ¶19).
	Cavanaugh and Maness do not teach transferring the at least one float from the first tank to a float tank; extracting the wastewater and from the at least one float in the float tank; and transferring the wastewater from the float tank to the second tank.
	Ramirez teaches a float tank (Fig. 4, flotation tank 52; see C8/L20-25), extracting the wastewater and from the at least one float in the float tank (agglomerates may float to the surface of the wastewater for removal) (see C8/L25-32); and transferring the wastewater from the float tank to the second tank (conduit 55 from flotation tank 52 is connected to compartment 13 of centrifuge) (see Fig. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Cavanaugh by incorporating the flotation tank of Ramirez for directing floating material from the grit separator (sedimentation unit) to the flotation tank and directing material from the flotation tank to the centrifuge because it provides the benefit of subsequent flotation and removal of agglomerates (Ramirez, see C1/L30-35).
.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh (US 2021/0147274) in view of Maness (USPN 5,124,034) in view of Ramirez (USPN 4,031,006) and further in view of Wright (US 2016/0096756) and by evidence of Lane (US 2003/0116506).
	Regarding claims 4 and 14, Cavanaugh, Maness and Ramirez teach the method of claim 1 and the apparatus of claim 11, wherein the receiving of at least one of the sludge and the tailing in the first tank is associated with a discharge rate (the discharge rate of the grit separator is dependent on removal means) (Cavanaugh, see ¶19).	
	The combination of references does not teach wherein the sedimentation unit further configured for moderating the discharge rate of at least one of the sludge and the tailing through a valve based on the receiving of at least one of the sludge and the tailing in the first tank.
	In a related field of endeavor, Wright teaches a method for treating sludge (see Entire Abstract) comprising a sedimentation unit (Fig. 2, Influent feed system (IFS) with IFS troughs and grit box 500; see ¶33) further configured for moderating the discharge rate (the discharge is controlled by a valve) (see ¶38) of at least one of the sludge and the tailing through a valve (Fig. 2, valve 580; see ¶38) based on the receiving of at least one of the sludge and the tailing in the first tank (the valve is controlled therefore can be increased or decreased) (see ¶38).

	Regarding claims 5 and 15, Cavanaugh, Maness, Ramirez and Wright teach the method of claim 4 and apparatus of claim 14, wherein the valve is configured for controlling the discharge rate (the discharge is controlled by a valve) (Wright, see ¶38) of at least one of the sludge and the tailing based on a quantity of at least one of the sludge and the tailing (the valve removes settled sludge) (Wright, see ¶44) (the amount of biologically-degradable material associated with sludge may change over time as a result of variations in the influent) (Wright, see ¶65), wherein the valve is characterized by a valve opening (the valve is an open and close valve) (Wright, see ¶38)and a valve shutter (the valve is an open and close valve therefore inherently has a shutter) (Wright, see ¶38), wherein the valve shutter opens (the valve is opened) (Wright, see ¶44) the valve opening in at least one part corresponding to the quantity of at least one of the sludge and the tailing for controlling the discharge rate (the rate is dependent on the size of valve opening).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh (US 2021/0147274) in view of Maness (USPN 5,124,034) in view of Ramirez (USPN 4,031,006) and further in view of Sassow (USPN 8,465,645) and by evidence of Lane (US 2003/0116506).
	Regarding claims 6 and 16, Cavanaugh, Maness and Ramirez teach the method of claim 1 and the apparatus of claim 11.

	In a related field of endeavor, Sassow teaches a system comprising one or more portable containers for treating waste (see Entire Abstract); said containers provide portable enclosure that house various components (see C3/L44-47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tanks of Cavanaugh (as modified by Ramirez) by placing said tanks within an enclosure as disclosed by Sassow because it provides the benefit of a single modular configuration (Sassow, see C2/L50-62). 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh (US 2021/0147274) in view of Maness (USPN 5,124,034) in view of Ramirez (USPN 4,031,006) and further in view of Goriawala (US 2016/0107899) and by evidence of Lane (US 2003/0116506).
	Regarding claims 10 and 20, Cavanaugh, Maness and Ramirez teach the apparatus of claim 19, wherein the tank wall comprises at least one porous material (screens of Cavanaugh are inherently have porous material), wherein the at least one porous material is characterized by a plurality of holes (a screen is defined as a perforated plate or meshed wire therefore the screen of Cavanaugh will inherently have a plurality of holes), wherein the plurality of holes facilitates the sieving of the at least one primary impurity, wherein an impurity diameter of the at least one primary impurity is greater than the plurality of hole diameters (screens remove large objects) (Cavanaugh, see ¶19).
	The combination of references does not teach the holes corresponding to a plurality of hole diameters. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the screen of Cavanaugh by configuring the holes with corresponding to a plurality of hole diameters as disclosed by Goriawala because said configuration provides the benefit of uniform flow across the screen (Goriawala, see ¶32). 
Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and if all §112b issues are resolved. 
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches or suggests depressurizing, using a pressurizing unit, the containment enclosure; and storing, using the pressurizing unit, containment air associated with the containment enclosure in a containment tank based on the depressurizing as required by claims 7 and 17. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the containment enclosure of Cavanaugh (as modified by Sassow) by depressurizing using a pressuring unit because there is no known benefit. Claims 8 and 18 also indicate allowable subject due to dependency from claims 7 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albertsen (USPN 2,874,118) and Wilson (US 2019/0276338) are related to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778